DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 3/11/2020 and 2/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thermal Flowmeter having a Coupling Element with an Anisotropic Thermal Conductivity.



Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29 appears to have a typographical error in line 2.  The examiner respectfully suggests changing “or a the first coupling element” to -- or [[a]] the first coupling element --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a heating element in claim 16;
a second coupling element in claim 29;
a second coupling element in claim 31; and
a heating element in claim 32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the medium far region of the first temperature sensor” in lines 2-3.  It is unclear what region this describes.  The examiner has interpreted this to mean “a region of the first temperature sensor away from the medium”.
Claim 29 has a similar recitation and is rejected and interpreted in a similar way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 16-20, 22-24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,600,422 issued to Hasebe (“Hasebe”) in view of U.S. Patent 5,557,967 issued to Renger (“Renger”).

As for claim 16, Hasebe discloses an apparatus for determining and/or monitoring a volume flow, a mass flow (Abstract), and/or a flow velocity of a flowable medium (inside 2) through a pipe (2) or a tube, comprising:
a heating element (4) which is at least partially and/or at times in thermal contact (via 2, 10) with the medium and which is heatable by means of a heating signal;
a first temperature sensor (6) which serves for registering a temperature of at least one component of the apparatus or a temperature of the medium (inside 2) and which is operable at least at times by means of a first temperature signal;
wherein the heating element (4) and the first temperature sensor (6) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1B),
the apparatus further comprising:
a first coupling element (10) at least partially in thermal contact with the heating element (4), the first temperature sensor (6), and/or a portion of the pipe or the tube (see Fig. 1B), wherein the first coupling element provides a thermal coupling between the heating element and the first temperature sensor and between the heating element and the medium (see Fig. 1B).
Hasebe does not discloses that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Hasebe to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).

As for claim 17, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) comprises an at least partially carbon containing material (Renger: col. 5, lines 28-35), graphite, or hexagonal boron nitride.

As for claim 18, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is embodied in the form of a layer, a coating  (Hasebe: see Fig. 1B), a film, or a thin film.

As for claim 19, Hasebe as modified by Renger discloses a measuring tube (Hasebe: 2) which is integrateable into an existing pipeline (because the tube has ends or can be cut), wherein at least the heating element (Hasebe: 4), the first temperature sensor (Hasebe: 6), and the first coupling element (Hasebe: 10 and Renger: 52)are arranged on or in a wall of the measuring tube (Hasebe: see Fig. 1B).



As for claim 22, Hasebe as modified by Renger discloses that the heating element (Hasebe: 4) and the first temperature sensor (Hasebe: 6) are arranged next to one another essentially in a plane (Hasebe: see Fig. 1B), and wherein the first coupling element (Hasebe: 10 and Renger : 52) is arranged between the medium and the first temperature sensor and the heating element (Hasebe: see Fig. 1B).

As for claim 23, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is arranged such that an imaginary connecting line between the first temperature sensor and the heating element has a predeterminable angle to a longitudinal axis through the pipe or the tube (Hasebe: see Fig. 1B).

As for claim 24, Hasebe as modified by Renger discloses that a width and/or a thickness of the first coupling element (Hasebe: 10 and Renger: 52) along a length of the first coupling element are/is at least sectionally variable (Hasebe: see Fig. 1C).

As for claim 26, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is at least partially embodied and/or arranged in such a manner that, when the heating element (Hasebe: 4) is supplied with the heating signal, the first coupling element transports a first predeterminable amount of heat from 

As for claim 27, Hasebe as modified by Renger discloses a second temperature sensor (Hasebe: 8).

As for claim 28, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is at least partially embodied and/or arranged such that when the heating element (Hasebe: 4) is supplied with the heating signal, the first coupling element transports a third predeterminable amount of heat from the heating element to the second temperature sensor (Hasebe: see Fig. 1B).

As for claim 29, Hasebe as modified by Renger discloses that at least a first portion of the first coupling element (Hasebe: 10 and Renger: 52) or the first coupling element is arranged between the heating element (Hasebe: 4) and the first temperature sensor (Hasebe: 6) in a region of the first temperature sensor away from the medium (Hasebe: see Fig. 1B), wherein at least the second temperature sensor (Hasebe: 8) is arranged next to the first temperature sensor and the heating element (Hasebe: see Fig. 1B), and wherein at least a second portion of the first coupling element (Hasebe: portion of 10 beneath 8) or a second coupling element is arranged between the medium and at least the second temperature sensor and is in thermal contact with the first temperature sensor and the heating element (Hasebe: see Fig. 1B).



As for claim 31, Hasebe as presently modified by Renger discloses all the limitations of the claimed invention
except a second coupling element as recited. Instead, Hasebe discloses a single  coupling element (Hasebe: 10) to couple elements of the apparatus to the pipe or tube.52).
However, it has been held that mere duplication of parts has no patentable significance unless a new an unexpected result is produced.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Hasebe and Renger to have a second coupling element to achieve the predictable result of coupling elements of the apparatus to the pipe or tube.
Hasebe as presently modified by Renger does not explicitly disclose that the first coupling element is coupled to the first temperature sensor and that the second coupling element is coupled to the second temperature sensor.

Hasebe as modified by Renger discloses a second coupling element (see above), wherein the first coupling element (Hasebe: 10) is at least partially embodied and/or arranged in such a manner that, when the heating element supplied with the heating signal, the first coupling element transports a first predeterminable amount of heat from the heating element to the first temperature sensor (because the first coupling element is coupled to the heating element and the first temperature sensor), and
wherein the second coupling element is at least partially embodied and/or is arranged in such a manner that, when the heating element is supplied with the heating signal, the second coupling element transports a third predeterminable amount of heat from the heating element to the second temperature sensor (because the second 

As for claim 32, Hasebe discloses a method for operating an apparatus for determining and/or monitoring a volume flow, a mass flow (Abstract), and/or a flow velocity of a flowable medium through a pipe (2) or tube, comprising:
providing the apparatus, the apparatus including:
a heating element (4) which is at least partially and/or at times in thermal contact (via 2, 10) with the medium and which is heatable by means of a heating signal; and
a first temperature sensor (6) which serves for registering a temperature of at least one component of the apparatus or a temperature of the medium (inside 2), and which is operable at least at times by means of a first temperature signal;
wherein the heating element (4) and the first temperature sensor (6) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1B),
the apparatus further comprising:
a first coupling element (10) at least partially in thermal contact with the heating element (4), the first temperature sensor (6), and/or a portion of the pipe or the tube (see Fig. 1B), wherein the first coupling element provides a thermal coupling between the heating element and the first temperature sensor and between the heating element and the medium (see Fig. 1B);

operating the first temperature sensor by means of a first temperature signal (col. lines 10-17); and
ascertaining information concerning the volume flow, the mass flow, the flow velocity, and/or a temperature of the medium (col. 6, lines 18-32).
Hasebe does not discloses that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.
However, Renger discloses a first coupling element (52) that is composed at least partially of a material with an anisotropic thermal conductivity (col. 5, lines 23-43).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Hasebe to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).

As for claim 33, Hasebe as modified by Renger discloses that the apparatus further includes a second temperature sensor (Hasebe: 8), the method further comprising:
operating the second temperature sensor by means of a second temperature signal (Hasebe: col. 6, lines 10-17).

25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,600,422 issued to Hasebe (“Hasebe”) in view of U.S. Patent 5,557,967 issued to Renger (“Renger”) as applied to claim 16, further in view of U.S. Patent 10,199,136 issued to Mabuchi et al. (“Mabuchi”).

As for claim 25, Hasebe as modified by Renger discloses all the limitations of the claimed invention
except that the first coupling element is produced at least in a first portion of a first material and at least in a second portion different from the first portion of a second material.  Instead, Renger discloses a first coupling element (52) that includes a first portion of a first material, but not a second portion.
However, it has been held that mere duplication of parts has no patentable significance unless a new an unexpected result is produced.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify to first coupling element of Hasebe and Renger to have a second portion to achieve the predictable result of coupling elements of the apparatus to the pipe or tube.
Although Hasebe as presently modified by Renger discloses a second portion, Hasebe as modified by Renger does not disclose that the second portion is produced of a second material.  Renger discloses that the first coupling element has an anisotropic thermal conductivity (Renger: col. 5, lines 23-43).
However, Mabuchi discloses a second material that has an anisotropic thermal conductivity (col. 4, lines 29-38).
prima facie obviousness determination. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 16-21, 23, 24, 26-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,458,825 issued to Ozaki et al. (“Ozaki”) in view of U.S. Patent 5,557,967 issued to Renger (“Renger”).

As for claim 16, Ozaki discloses an apparatus (Fig. 1) for determining and/or monitoring a volume flow, a mass flow, and/or a flow velocity of a flowable medium through a pipe or a tube, comprising:
a heating element (50) which is at least partially and/or at times in thermal contact with the medium and which is heatable by means of a heating signal;
a first temperature sensor (30) which serves for registering a temperature of at least one component of the apparatus or a temperature of the medium and which is operable at least at times by means of a first temperature signal;
wherein the heating element (50) and the first temperature sensor (30) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1),

a first coupling element (70) at least partially in thermal contact with the heating element, the first temperature sensor (30), and/or a portion of the pipe or the tube (see Fig. 1), wherein the first coupling element (70) provides a thermal coupling between the heating element and the first temperature sensor (see Fig. 1) and between the heating element and the medium (see Fig. 1).
Ozaki does not discloses that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.
However, Renger discloses a first coupling element (52) that is composed at least partially of a material with an anisotropic thermal conductivity (col. 5, lines 23-43).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Ozaki to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).

As for claim 17, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) comprises an at least partially carbon containing material (Renger: col. 5, lines 28-35), graphite, or hexagonal boron nitride.

As for claim 18, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) is embodied in the form of a layer, a coating (Ozaki: see Fig. 1), a film, or a thin film.

As for claim 19, Ozaki as modified by Renger discloses a measuring tube (Ozaki: 10) which is integrateable into an existing pipeline (because the tube has ends or can be cut), wherein at least the heating element (Ozaki: 50), the first temperature sensor (Ozaki: 30), and the first coupling element (Ozaki: 70 and Renger: 52) are arranged on or in a wall of the measuring tube (Ozaki: see Fig. 1).

As for claim 20, Ozaki as modified by Renger discloses that the apparatus is embodied to be attachable externally onto the pipe or the tube (Ozaki: see Fig. 1).

As for claim 21, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) is arranged at least partially between (Ozaki: see Fig. 1) the heating element (Ozaki: 50) and the first temperature sensor (Ozaki: 30), in a region of the first temperature sensor away from the medium (Ozaki: see Fig. 1).

As for claim 23, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) is arranged such that an imaginary connecting line between the first temperature sensor and the heating element has a predeterminable angle to a longitudinal axis through the pipe or the tube (Ozaki: see Fig. 1).

As for claim 24, Ozaki as modified by Renger discloses that a width and/or a thickness (Ozaki: see Fig. 1) of the first coupling element (Ozaki: 70 and Renger: 52) along a length of the first coupling element are/is at least sectionally variable.

As for claim 26, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) is at least partially embodied and/or arranged in such a manner that, when the heating element (Ozaki: 50) is supplied with the heating signal, the first coupling element transports a first predeterminable amount of heat from the heating element to the first temperature sensor (Ozaki: see Fig. 1) and a second predeterminable amount of heat from the heating element to the medium (Ozaki: see Fig. 1).

As for claim 27, Ozaki as modified by Renger discloses a second temperature sensor (Ozaki: 20).

As for claim 28, Ozaki as modified by Renger discloses that the first coupling element (Ozaki: 70 and Renger: 52) is at least partially embodied and/or arranged such that when the heating element (Ozaki: 50) is supplied with the heating signal, the first coupling element transports a third predeterminable amount of heat from the heating element to the second temperature sensor (Ozaki: see Fig. 1).

As for claim 30, Ozaki as modified by Renger discloses that the heating element and the two temperature sensors are arranged next to one another along a shared connecting line, or wherein the heating element (Ozaki: 50) and the first temperature sensor (Ozaki: 30) are arranged along a first imaginary connecting line (Ozaki: see Fig. 1) and the second temperature sensor (Ozaki: 20) and the heating element (Ozaki: 50) 

As for claim 31, Ozaki as presently modified by Renger discloses all the limitations of the claimed invention
except a second coupling element as recited.
However, Renger discloses a coupling element (52) that couples a temperature sensor (40, 42) to a pipe (32) or tube.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second temperature sensor of Ozaki and Renger to be coupled to a coupling element as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).
Ozaki as modified by Renger discloses a second coupling element (Renger: 52 below Ozaki: 20), wherein the first coupling element (Ozaki: 70 and Renger: 52) is at least partially embodied and/or arranged in such a manner that, when the heating element (Ozaki: 50) supplied with the heating signal, the first coupling element transports (Ozaki: 70 and Renger: 52) a first predeterminable amount of heat from the heating element to the first temperature sensor (Ozaki: see Fig. 1), and
wherein the second coupling element (Renger: 52 below Ozaki: 20) is at least partially embodied and/or is arranged in such a manner that, when the heating element (Ozaki: 50) is supplied with the heating signal, the second coupling element (Renger: 52 

As for claim 32, Ozaki discloses a method for operating an apparatus for determining and/or monitoring a volume flow, a mass flow, and/or a flow velocity of a flowable medium through a pipe or tube, comprising:
providing the apparatus (Fig. 1), the apparatus including:
a heating element (50) which is at least partially and/or at times in thermal contact with the medium and which is heatable by means of a heating signal; and
a first temperature sensor (30) which serves for registering a temperature of at least one component of the apparatus or a temperature of the medium, and which is operable at least at times by means of a first temperature signal;
wherein the heating element (50) and the first temperature sensor (30) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1),
the apparatus further comprising:
a first coupling element (70) at least partially in thermal contact with the heating element, the first temperature sensor (30), and/or a portion of the pipe or the tube (see Fig. 1), wherein the first coupling element (70) provides a thermal coupling between the heating element and the first temperature sensor (see Fig. 1) and between the heating element and the medium (see Fig. 1);
heating by means of a heating signal the heating element (col. 6, lines 58-63);

ascertaining information concerning the volume flow, the mass flow, the flow velocity, and/or a temperature of the medium (col. 7, lines 37-42).
Ozaki does not discloses that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.
However, Renger discloses a first coupling element (52) that is composed at least partially of a material with an anisotropic thermal conductivity (col. 5, lines 23-43).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Ozaki to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).

As for claim 33, Ozaki as modified by Renger discloses that the apparatus further includes a second temperature sensor (Ozaki: 20), the method further comprising:
operating the second temperature sensor by means of a second temperature signal (Ozaki: col. 7, lines 37-42).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,562,811 is cited for all it discloses, including a material with anisotropic thermal conductivity.
U.S. Patent 7,444,863 is cited for all it discloses, including temperature sensors encased in resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853